STOKER, Judge.
This is an appeal of the denial of an exception of improper venue.
Mr. and Mrs. Melvin Raiford brought this action in Sabine Parish against Interstate Foundation Company, Inc.; Nathaniel Ray Cole, individually, in his capacity as president and majority stockholder of Interstate Soil Stablizers, Inc., and in his *1082capacity as liquidator of Interstate Soil Sta-blizers, Inc.; Jackie Cole; and Jim Brown, the Secretary of State, for breach of contract and fraud.
Barney Cabra also sued the above named defendants. We consider both cases in this opinion but render a separate judgment in the Cabra case, 471 So.2d 1082.
The defendants, other than Secretary of State Jim Brown, filed a declinatory exception of improper venue. In this exception they urged that LSA-C.C.P. art. 42 sets forth the general rules of venue. Under this article the proper venue for suing an individual is the parish of his domicile, and the proper venue for bringing an action against a domestic corporation is the parish where its registered office is located.
After a hearing on the exception, the trial judge signed a judgment overruling the exception of improper venue. Interstate Foundation Company, Inc., Nathaniel Ray Cole, Interstate Soil Stablizers, Inc., and Jackie Cole now appeal the judgment overruling the exception of improper venue.
The plaintiffs contend that Sabine Parish is a proper venue because allegations of fraud were made in the petitions. They suggest that the venue exception contained in LSA-C.C.P. art. 74 should apply. Article 74 of LSA-C.C.P. reads in part, “An action for the recovery of damages for an offense or quasi offense may be brought in the parish where the wrongful conduct occurred, or in the parish where the damages were sustained.” The defendants urge that the petitions contained no allegations of fraud occurring in Sabine Parish.
The petitions allege that during the pend-ency of suits in Sabine Parish by the Rai-fords and Cabra against Interstate Soil Sta-blizers, the defendants, Nathaniel Ray Cole and Jackie Cole, fraudulently liquidated Interstate Soil Stablizers in an attempt to escape liability resulting from those lawsuits. They also allege that the defendant, Nathaniel Ray Cole, is in contempt of the District Court in Sabine Parish which heard the case against Interstate Soil Stablizers in that he failed to disclose to opposing counsel and the court that Interstate Soil Stablizers was dissolved.
Although the liquidation of the corporation did not take place in Sabine Parish and therefore was not an offense or quasi offense in Sabine Parish, the failure to disclose to the court and the opposing counsel that the corporation had been dissolved was wrongful conduct in Sabine Parish. This alleged action in Sabine Parish brings the petition within the Article 74 exception to the general rules of venue.
The trial court did not err in overruling the exception of improper venue. The trial court judgment is affirmed and the case is remanded to the trial court for further action.
AFFIRMED.